Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.
 
EXAMINER'S AMENDMENT
1.	(Currently amended) A ceramic electronic component, comprising:
	a ceramic body including	
a pair of end surfaces, and
	a side surface that connects the pair of end surfaces and includes a pair of end regions adjacent to the pair of end surfaces and an intermediate region located between the pair of end regions; and
an external electrode including
	a base layer that covers one of the pair of end surfaces and one of the pair of end regions of the side surface, includes an outer surface, 
and is a sintered film of an electrical conductor, a difference of a surface roughness Ra of the outer surface with respect to the intermediate region of the side surface being 40 nm or less, and
	a plating layer that covers the outer surface of the base layer and includes an extending portion extending from the outer surface of the base layer to the intermediate region of the side surface,
wherein a contact angle of each of the extending portion with respect to the intermediate region of the side surface is an acute angle, and
wherein the base layer is entirely constituted by a single layer of the sintered film of the electrical conductor.

2.	(Canceled)

3.	(Previously presented) The ceramic electronic component according to claim 1, wherein
the base layer contains nickel.

4.	(Previously presented) The ceramic electronic component according to claim 1, wherein
the base layer contains a ceramic component.

5.	(Previously presented) The ceramic electronic component according to claim 1, wherein
the difference of the surface roughness Ra between each of the outer surface of the base layer and the intermediate region of the side surface is 30 nm or less.

6.	(Previously presented) The ceramic electronic component according to claim 1, wherein
the surface roughness Ra of each of the outer surfaces of base layer is 10 nm or more and less than 200 nm.

7.	(Original) The ceramic electronic component according to claim 1, wherein
the surface roughness Ra of the intermediate region is 10 nm or more and less than 150 nm.

8-12.	(Canceled)

13.	(Currently amended) A circuit board, comprising:
a ceramic body including
a pair of end surfaces, and
a side surface that connects the pair of end surfaces and includes a pair of end regions adjacent to the pair of end surfaces and an intermediate region located between the pair of end regions;
	an external electrode including
	a base layer that covers one of the pair of end surfaces and one of the pair of end regions of the side surface, includes an outer surface, 
and is a sintered film of an electrical conductor, a difference of a surface roughness Ra of the outer surface with respect to the intermediate region of the side surface being 40 nm or less, and
a plating layer that covers the outer surface of the base layer and includes an extending portion extending from the outer surface of the base layer to the intermediate region of the side surface;
a board main body;
a terminal provided on the board main body; and
a solder that bonds the external electrode and the terminal to each other,
wherein a contact angle of each of the extending portion with respect to the intermediate region of the side surface is an acute angle, and
wherein the base layer is entirely constituted by a single layer of the sintered film of the electrical conductor.

14.	(Canceled)

15.	(Currently amended) A ceramic electronic component, comprising:
a ceramic body including
	a pair of end surfaces, and
	a side surface that connects the pair of end surfaces and includes a pair of end regions adjacent to the pair of end surfaces and an intermediate region located between the pair of end regions; and
an external electrode including
	a base layer that covers one of the pair of end surfaces and one of the pair of end regions of the side surface, includes an outer surface, 
and is a sintered film of an electrical conductor, a difference of a surface roughness Ra of the outer surface with respect to the intermediate region of the side surface being 40 nm or less, and
	a plating layer that covers the outer surface of the base layer,
wherein a contact angle of each of the extending portion with respect to the intermediate region of the side surface is an acute angle, and
wherein the base layer is entirely constituted by a single layer of the sintered film of the electrical conductor.

16.	(Canceled)

17.	(Previously presented) The ceramic electronic component according to claim 15, wherein
the base layer contains nickel.

18.	(Previously presented) The ceramic electronic component according to claim 15, wherein
the base layer contains a ceramic component.

19.	(Previously presented) The ceramic electronic component according to claim 15, wherein
the difference of the surface roughness Ra between each of the outer surface of the base layer and the intermediate region of the side surface is 30 nm or less.

20.	(Previously presented) The ceramic electronic component according to claim 15, wherein
the surface roughness Ra of each of the outer surfaces of base layer is 10 nm or more and less than 200 nm.

21.	(Previously presented) The ceramic electronic component according to claim 15, wherein
the surface roughness Ra of the intermediate region is 10 nm or more and less than 150 nm.

22.	(Canceled)

Allowable Subject Matter
Claims 1, 3-7, 13, 15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Jun, Kim and Kitamura does not disclose wherein a contact angle of each of the extending portion with respect to the intermediate region of the side surface is an acute angle, and wherein the base layer is entirely constituted by a single layer of the sintered film of the electrical conductor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847